Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 15 and 17-30 are allowed.
The following is an examiner’s statement of reasons for allowance:
As for claim 15 and all claims depending therefrom the prior art of record fails to sufficiently describe and/or suggest an electronic wheel unit for detecting a tire pressure of a tire of a vehicle wheel, for storing tire information of the tire and for sending tire pressure information and tire information, the electronic wheel unit comprising: a memory containing stored tire information; the wheel unit being configured to allow an alteration of the stored tire information in a first mode of operation and to prevent an alteration of the stored tire information in a second mode of operation; the wheel unit being further configured to change from the first mode of operation to the second mode of operation when a first mode change criterion is satisfied, wherein a satisfaction of the first mode change criterion is dependent at least on an operating parameter of the vehicle wheel that is representative of a rotational movement of the vehicle wheel.; wherein the stored tire information, which is prevented from being altered in the second mode of operation and which is allowed to be altered in the first mode of operation, includes at least one item of data selected from the group consisting of a tire manufacturer, a tire type, a tire dimension, a bearing strength index and a speed index.
As for claim 29 and all claims depending therefrom, the prior art of record fails to sufficiently describe and/or suggest an electronic wheel unit for detecting a tire pressure of a tire of a vehicle wheel, for storing tire information of the tire and for sending tire pressure information and tire information, the electronic wheel unit comprising: a memory containing stored tire information; Page 5 of 12Application No. 16/310,840 Reply to Office Action of December 9, 2020 Amendment dated March 3, 2021the wheel unit being configured to allow an alteration of the stored tire information in a first mode of operation and to prevent an alteration of the stored tire information in a second mode of operation; the wheel unit being further configured to change from the first mode of operation to the second mode of operation when a first mode change criterion is satisfied, wherein a satisfaction of the first mode change criterion is dependent at least on an operating parameter of the vehicle wheel that is representative of a rotational movement of the vehicle wheel; wherein the satisfaction of the first mode change criterion is dependent on a value of a rotational speed of the vehicle wheel.
These, along with further limitations set forth by the claims render the application allowable over the prior art of record.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973.  The examiner can normally be reached on M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quan Wang can be reached on 571-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684